The evidence for the state tended to prove the state's case and the evidence for defendant tended to establish defendant's innocence. On the trial, while defendant was being examined as a witness in his own behalf, defendant offered to prove that the defendant went down to the detectives' office in the city of Birmingham, after receiving information or intimation that he was suspected or accused of having stolen the car, and that he went to the detectives office with the idea of informing the detectives' office how he got this car and from whom. The court sustained objection to this testimony, which was proper. No effort had been made to prove flight, and self-serving declarations are inadmissible generally. However, after the objection had been sustained, defendant was permitted to testify to the facts sought to have been proven, except to the undisclosed motive. The exception is without merit.
There is no error in the record and the judgment is affirmed.
Affirmed.